                                          Case 4:20-cv-00909-HSG Document 61 Filed 08/13/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CAMERON DYESS,                                     Case No. 20-cv-00909-HSG
                                   8                    Plaintiff,                          ORDER DENYING MOTIONS TO
                                                                                            SEAL
                                   9             v.
                                                                                            Re: Dkt. Nos. 42, 54
                                  10     ESTATE OF JAJUAN LEE MORTON, et
                                         al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court are Plaintiff’s administrative motions to file documents under

                                  14   seal. Dkt. Nos. 42, 54. For the reasons set forth below, the Court DENIES Plaintiff’s motions.

                                  15     I.   LEGAL STANDARD
                                  16          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  17   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  18   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  19   common law right ‘to inspect and copy public records and documents, including judicial records

                                  20   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  21   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  22   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  23   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  24   general history of access and the public policies favoring disclosure, such as the public interest in

                                  25   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations

                                  26   omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in

                                  27   disclosure and justify sealing court records exist when such ‘court files might have become a

                                  28   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public
                                          Case 4:20-cv-00909-HSG Document 61 Filed 08/13/21 Page 2 of 5




                                   1   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                   2   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                   3   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                   4   without more, compel the court to seal its records.” Id.

                                   5          Civil Local Rule 79-5 supplements the “compelling reasons” standard. The party seeking

                                   6   to file under seal must submit “a request that establishes that the document, or portions thereof, are

                                   7   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . . The

                                   8   request must be narrowly tailored to seek sealing only of sealable material . . . .” Civil L.R. 79-

                                   9   5(b). Courts have found that “confidential business information” in the form of “license

                                  10   agreements, financial terms, details of confidential licensing negotiations, and business strategies”

                                  11   satisfies the “compelling reasons” standard. See In re Qualcomm Litig., No. 3:17-cv-0108-GPC-

                                  12   MDD, 2017 WL 5176922, at *2 (S.D. Cal. Nov. 8, 2017) (observing that sealing such information
Northern District of California
 United States District Court




                                  13   “prevent[ed] competitors from gaining insight into the parties’ business model and strategy”);

                                  14   Finisar Corp. v. Nistica, Inc., No. 13-cv-03345-BLF (JSC), 2015 WL 3988132, at *5 (N.D. Cal.

                                  15   June 30, 2015).

                                  16          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                  17   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                  18   tangentially related, to the underlying cause of action.” Kamakana, 447 F.3d at 1179–80

                                  19   (quotations omitted). This requires a “particularized showing” that “specific prejudice or harm

                                  20   will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp.,

                                  21   307 F.3d 1206, 1210–11 (9th Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of

                                  22   harm, unsubstantiated by specific examples of articulated reasoning” will not suffice. Beckman

                                  23   Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  24    II.   DISCUSSION
                                  25          PA Solutions filed its first motion for summary judgment on January 19, 2021, and its

                                  26   second motion for summary judgment on June 30, 2021. Dkt. Nos. 39, 53. In opposing the

                                  27   motions for summary judgment, Plaintiff filed administrative motions to seeking to seal the same

                                  28   exhibit and materials referencing the exhibit. Dkt. Nos. 42, 54. Specifically, Plaintiff seeks to
                                                                                          2
                                          Case 4:20-cv-00909-HSG Document 61 Filed 08/13/21 Page 3 of 5




                                   1   seal Exhibit 4 to the Declarations of Jonathan M. Shuggart, see Dkt. Nos. 42-9, 54-7, and portions

                                   2   of its oppositions and declarations referencing that exhibit. Because a motion for summary

                                   3   judgment is a dispositive motion, the Court applies the “compelling reasons” standard in

                                   4   evaluating the motion to seal. Plaintiff’s proffered justification for sealing is that the information

                                   5   was designated as “Confidential” by Defendants. But a designation of confidentiality is not

                                   6   sufficient to establish that a document is sealable. See Civ. L. R. 79-5(d)(1)(A). “Confidential” is

                                   7   merely the parties’ initial designation of confidentiality to establish coverage under the stipulated

                                   8   protective order. See Verinata Health, Inc. v. Ariosa Diagnostics, Inc., No. 12-cv-05501-SI, 2015

                                   9   WL 5117083, at *5 (N.D. Cal. Aug. 31, 2015) (“But good cause ‘cannot be established simply by

                                  10   showing that the document is subject to a protective order or by stating in general terms that the

                                  11   material is considered to be confidential’”) (quoting Bain v. AstraZeneca LP, No. 09-cv-4147,

                                  12   2011 WL 482767, at *1 (N.D. Cal. Feb. 7, 2011)).
Northern District of California
 United States District Court




                                  13          PA Solutions filed supporting declarations and contends that Exhibit 4 contains sensitive

                                  14   and proprietary information. Dkt. Nos. 44, 56. Exhibit 4 contains documents identified by the

                                  15   following Bates numbers: PAS 001012-1013, PAS 000927-930, and PAS 001019-1027. PA

                                  16   Solutions details that PAS 001012-1013 is “an email reflecting PA Solutions’ internal practices

                                  17   concerning employee expense reimbursements,” that PAS 000927-930 “reflects emails between

                                  18   PA Solutions and a potential client of PA Solutions,” and that PAS 001019-1027 is a “contract

                                  19   between PA Solutions and a company concerning PA Solutions’ arrangement for procurement of

                                  20   rental vehicles.” Id. at ¶¶ 3-6. PA Solutions contends that publication of these materials “could

                                  21   harm [its] competitive standing by allowing competitors access to PA Solutions’ proprietary

                                  22   internal practices, confidential negotiation tactics, internal employee expense and reimbursement

                                  23   information, and internal pricing information.” Id. at ¶ 7.

                                  24          Certain information, such as the specific rates that PA Solutions charges clients for its

                                  25   personnel, may warrant sealing. But the Court finds that Plaintiff’s redacted versions do not

                                  26   comply with Civil Local Rule 79-5(b), which requires that the “request must be narrowly tailored

                                  27

                                  28
                                                                                          3
                                            Case 4:20-cv-00909-HSG Document 61 Filed 08/13/21 Page 4 of 5




                                   1   to seek sealing only of sealable material.”1 In filing motions to seal, the burden is on the parties to

                                   2   justify, in detail, each proposed fact that they want to seal. In addition to failing to address why

                                   3   the sealing the entirety of Exhibit 4 is warranted, PA Solutions did not explain why sealing is

                                   4   warranted for portions of the oppositions or declarations that largely discuss the underlying

                                   5   documents at a high level, similar to the description provided in its supporting declarations and its

                                   6   own briefing. See, e.g., Dkt. No. 53 at 4. And much of the redacted material in the opposition is

                                   7   not proprietary and discussed in other portions of the record. For example, the Court finds there is

                                   8   no basis to seal the general information about insurance coverage detailed in Plaintiff’s opposition

                                   9   to Defendant’s second motion for summary judgment. See Dkt. No. 55 at 9:20-21; see also Dkt.

                                  10   No. 55-1, Ex. 7 Deposition of Lisa Hobert at 17:12-21 (discussing insurance coverage). Because

                                  11   the parties’ requests are overly broad, the Court DENIES the motions to seal.

                                  12   //
Northern District of California
 United States District Court




                                  13   //

                                  14   //

                                  15   //

                                  16   //

                                  17   //

                                  18   //

                                  19   //

                                  20   //

                                  21   //

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26
                                  27
                                       1
                                        Plaintiff filed “unredacted” versions that redact a narrower band of material, see Dkt. Nos. 42-9,
                                       54-7, but requested that the Court seal those unredacted versions. See Dkt. No. 54-2 (Proposed
                                  28   Order). The parties must include any narrowly tailored requested redactions in the redacted
                                       versions that will be accessible on the public docket should the Court grant the requests to seal.
                                                                                         4
                                          Case 4:20-cv-00909-HSG Document 61 Filed 08/13/21 Page 5 of 5



                                       III.   CONCLUSION
                                   1
                                              The Court DENIES Plaintiff’s administrative motions to file under seal, and DIRECTS
                                   2
                                       Plaintiff to file public versions of all documents for which the proposed sealing has been denied
                                   3
                                       within seven days of this order. The parties may also file a new motion to seal that comports with
                                   4
                                       the requirements discussed above within seven days of this order. Additionally, any proposed
                                   5
                                       order, or responsive declaration, must include in the table for each item sought to be sealed:
                                   6
                                       (1) the docket numbers of the public and provisionally sealed versions of documents sought to be
                                   7
                                       filed under seal; (2) the name of the document; (3) the specific portion(s) of the document sought
                                   8
                                       to be filed under seal; and (4) the filer’s reasons for seeking sealing of the material, along with
                                   9
                                       citations to the relevant declarations and any supporting legal authority. The reasons provided
                                  10
                                       must be specific and tailored to the portion(s) of the document sought to be sealed.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13
                                              IT IS SO ORDERED.
                                  14
                                       Dated: August 13, 2021
                                  15
                                                                                         ______________________________________
                                  16                                                     HAYWOOD S. GILLIAM, JR.
                                                                                         United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          5
